Citation Nr: 0736937	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  04-17 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Whether new and material evidence has been obtained to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD), and if so, whether service 
connection is warranted.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to 
August 1971.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska, that reopened the veteran's claim for entitlement to 
service connection for PTSD, and denied service connection.  

In May 2005, the veteran testified at a personal hearing over 
which the undersigned Veterans Law Judge presided at the RO, 
a transcript of which has been associated with the claims 
folder. 


FINDINGS OF FACT

1.  An unappealed April 12, 2000, rating decision denied the 
veteran's claim to reopen a claim for entitlement to service 
connection for PTSD.  

2.  The evidence received since the last, prior, final denial 
on any basis, in April 12, 2000, constitutes evidence not 
previously submitted to agency decisionmakers, is neither 
cumulative nor redundant of the evidence previously 
considered, bears directly and substantially on the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

3.  There is no credible supporting evidence that the 
veteran's claimed in-service stressor occurred.  




CONCLUSIONS OF LAW

1.  The unappealed RO rating decision in April 2000, which 
denied reopening a claim for entitlement to service 
connection for PTSD, is final.  38 U.S.C.A. §§ 5109A, 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).  

2.  New and material evidence has been received to reopen the 
claim for entitlement to service connection for PTSD.   38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 
(2007).

3.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence 

Following an adverse determination by the RO, a notice of 
disagreement must be filed within one year from the 
notification of that determination.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. §§ 3.104(a); 20.302(a).  Generally, 
in the absence of clear and unmistakable error, RO 
determinations that are not timely appealed are final and may 
not be reconsidered.  See 38 U.S.C.A. §§ 5109A(b); 38 C.F.R. 
§ 20.1103.  

The veteran has filed several claims for entitlement to 
service connection for PTSD.  In May 1999, he filed the last 
claim (before this one), which was a claim to reopen the 
claim for entitlement to service connection for PTSD.  The RO 
denied that claim in April 2000.  The veteran was sent notice 
of that adverse decision in May 2000.  He did not file a 
notice of disagreement with respect to that decision.  As a 
result, the decision became final.  38 C.F.R. § 20.302(a).  

If new and material evidence is submitted or secured with 
respect to a previously denied claim, VA must reopen that 
claim and evaluate the merits of the claim in light of all 
the evidence, both new and old.  38 U.S.C.A. § 5108; Spalding 
v. Brown, 10 Vet. App. 6, 10 (1997).  Under the regulation in 
effect when the April 2001 claim was filed, new and material 
evidence means evidence that:  (1) was not previously 
submitted to agency decisionmakers; (2) is neither cumulative 
nor redundant; (3) bears directly and substantially on the 
specific matter under consideration; and (4) by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to decide 
fairly the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
Moreover, new evidence can be sufficient to reopen a claim if 
it could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's 
disability, even where it would not be enough to convince the 
Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  And for the purposes of establishing 
whether new and material evidence has been received, the 
credibility of the evidence, but not its weight, is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Special rules identify the evidence needed to establish 
service connection for PTSD:  (1) a claimed inservice 
stressor with credible supporting evidence that the claimed 
inservice stressor occurred; (2) medical evidence 
establishing a diagnosis of PTSD made in accordance with the 
criteria of the Diagnostic and Statistical Manual of Mental 
Disorders (Fourth ed.) (DSM-IV) and supported by findings in 
an examination report; and (3) medical evidence establishing 
a link between the properly diagnosed PTSD and verified 
inservice stressor.  38 C.F.R. §§ 3.304(f) (specific 
evidentiary rules for PTSD); 4.125(a) (requirements for a 
diagnosis of a mental disorder).  The record must establish 
all three requirements to warrant a service-connection award.  

The April 2000 rating decision denied the veteran's claim 
because none of the three requirements to establish service 
connection were met on the record.  First, the evidence that 
had been submitted to support that the claimed inservice 
stressors had occurred was duplicative of evidence that was 
previously considered and was insufficient to support that 
the stressors had occurred.  Second, there was no evidence of 
a PTSD diagnosis that conformed to the DSM-IV criteria and 
was supporting by findings in an examination report.  
Finally, no evidence provided a nexus or link between a 
verified inservice stressor and a proper PTSD diagnosis.    

Since the April 2000 rating decision, VA has received much 
evidence.  As discussed below, the September 2006 report from 
the Joint Services Records Research Center (JSRRC) (formerly 
known as the United States Armed Services Center for Unit 
Records Research) and the April 2001 diagnosis of PTSD by his 
counselor at a Veterans Service Center constitute new and 
material evidence sufficient to reopen the veteran's claim 
for entitlement to service connection.  The merits of the 
claim will be discussed in the next section of this decision.  

Neither the JSRRC report nor the April 2001 PTSD diagnosis 
had been previously submitted to agency decisionmakers, so 
the first requirement for new and material evidence has been 
met.  As for the second requirement, while there had been an 
earlier report about the history of the U.S.S. Pitkin County, 
the earlier report had not provided sufficient details about 
the ship's movement in the Republic of Vietnam to constitute 
supporting evidence that the claimed stressors occurred.  The 
September 2006 report, however, provided new details that 
were neither cumulative nor redundant of evidence previously 
considered.  Similarly, the April 2001 medical report rested 
its diagnosis on the criteria of the DSM-IV and it supported 
that diagnosis with findings in a report.  Since the prior 
diagnoses had, at most, found PTSD features, the April 2001 
PTSD diagnosis is neither cumulative nor redundant evidence 
of a disability of PTSD.  

The third requirement is met because the two pieces of 
evidence bear directly and substantially on the specific 
matter under consideration in this appeal.  One matter at 
issue is whether there is credible evidence to support the 
veteran's claimed stressors and the September 2006 JSRRC 
report addresses the movement of the U.S.S. Pitkin County 
during the period of time that the veteran asserts his 
inservice stressor occurred.  Another matter is whether the 
veteran has a diagnosis of PTSD that meets the criteria of 
38 C.F.R. § 4.125 and, as discussed above, the April 2001 
diagnosis is based on the DSM-IV criteria and is supported by 
findings in a report.  Thus, the third requirement for new 
and material evidence is met.  

Finally, the evidence by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to decide fairly the merits of the 
claim.  Prior to the May 2005 hearing, the veteran had not 
provided sufficient details to allow confirmation of a 
claimed stressor by the JSRRC.  But as a result of his 
identifying a two-month period during which one of the 
stressors occurred, it was possible to obtain information 
about the U.S.S. Pitkin County that could have been the 
credible supporting evidence that the claimed stressor 
occurred.  As such, it was so significant that it had to be 
considered in order to decide fairly the merits of this 
claim.  And the April 2006 PTSD diagnosis provides evidence 
of one of the required elements for establishing PTSD.  
Accordingly, all four requirements for new and material 
evidence have been met on this record.  To that extent, the 
claim is reopened.  

The veteran has challenged how VA determined what is the 
last, prior, final decision in this case.  In March 2007, the 
veteran was sent a letter stating that he was previously 
denied service connection for PTSD, he was notified of that 
decision in June 2003, and he failed to file a notice of 
disagreement with respect to that decision so that the 
decision was now final.  The veteran is correct that the 
March 2007 letter mistakenly identified the last, prior, 
final decision in his PTSD claim as the June 2003 rating 
decision.  In fact, the veteran did timely file a notice of 
disagreement with respect to that decision in August 2003, 
which began this appeal.  As discussed above, the last, 
prior, final decision was issued in April 2000 and notice of 
that decision was sent in May 2000.  The veteran was not 
prejudiced by this mistake, however, as sufficient new and 
material evidence was obtained to reopen the service 
connection claim.  

Similarly, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court of Appeals for Veterans Claims indicated that, in 
providing section 5103(a) notice in the context of an attempt 
to reopen a claim, VA was required to look at the bases for 
the denial in the previous decision and to respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that had been found insufficient 
in the previous denial of the claim.  Here, the March 2007 
letter discussed why the claim had been previously denied, 
and what type of evidence would be both new and material.  
But the wrong legal standard was used in describing how new 
and material evidence is defined.  But since the claim was 
reopened, any error with respect to such notice is harmless 
because the veteran has received the full grant of the claim 
to reopen.  
II.  Service connection for PTSD

A.  Credible supporting evidence that the claimed inservice 
stressors occurred

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish 
service connection, three requirements must be met: (1) an 
injury or disease was incurred during active military 
service; (2) a disability currently exists; and (3) a 
relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).  

As noted above, there are special rules that govern the 
evidence required to establish service connection for PTSD.  
With respect to establishing that an injury or disease was 
incurred during military service, the regulations provide 
that for a service connection claim for PTSD, the veteran's 
claimed inservice stressor must have credible supporting 
evidence that it occurred.  38 C.F.R. § 3.304(f).  With the 
exception of presumptions discussed in the next section of 
this decision, the veteran's description of the claimed 
inservice stressor(s), by law, is insufficient by itself to 
establish that the events occurred.  There must be credible 
supporting evidence that the stressor occurred.  

The veteran has identified several inservice stressors.  Some 
accounts contain too few details about when they happened to 
be able to verify them because of the manner in which 
military records are kept.  For example, in a May 1999 
statement, the veteran stated that a seaman was unloading 
supplies and incoming mortar fire blew up a hootch [sic] and 
there were killed and wounded in the building that was blown 
up.  He cannot identify when that happened or who was killed 
or wounded.  Thus, it is not detailed enough to confirm 
through military sources. 

Similarly, he notes that a typhoon came near the U.S.S. 
Pitkin County, but does not identify when that happened.  
May 3, 1999, Statement in Support of Claim.  He generally 
speaks of being fired upon by small arms and mortars while in 
narrow rivers delivering supplies, but provides no specific 
dates, or even a 60-day period during which records could 
have been searched.  May 3, 1999, Statement in Support of 
Claim.  At his November 2003 local hearing at the RO, he 
described an incident where he was swept over the side of the 
ship from an explosion and did not go overboard because he 
held onto the lip of the ship and another seaman.  At 
unidentified Marine was swept overboard in that incident.  At 
his May 2005 hearing, he related an incident where during 
1969, his ship was under heavy mortar attack and the ship 
turned around without completing its mission.  During that 
attack, he had to fire 50 or 60 rounds from his turret at the 
shore.  

He supplied more details with respect to another claimed 
inservice stressor.  According to the veteran's May 2005 
testimony, in June or July of 1970, when his ship was delayed 
because an admiral was late boarding, another ship took the 
lead up the river and came under attack and incurred heavy 
losses.  The veteran testified that he was required to go to 
that other ship and scrape off the body parts from that other 
ship.  He and his shipmates were upset because it should have 
been them, and not the sister ship, that was attacked.  

The RO/AMC twice contacted the JSRRC to request that it 
supply credible evidence that the claimed inservice stressors 
occurred.  The first report, received in July 2002, contained 
the reports of Command History for the U.S.S. Pitkin County 
for the years 1969, 1970, and 1971.  The documents are brief 
reports of the movement and activity of the ship that 
included incidents of engine difficulty on several occasions 
and one incident when the ship was required to medivac one 
seaman to Subic Bay with a possible case of spinal 
meningitis.  There are no reports of incoming mortar fire, 
battle engagements, or Marines swept overboard.  As for the 
claimed inservice stressor in June or July 1970 where a 
sister ship was attacked, the Command History for 1970 shows 
that on May 28, 1970, the U.S.S. Pitkin County left Hong Kong 
for Da Nang, the Republic of Vietnam where she took part in 
the final phases of the re-deployment of the Third Marine 
Division to Okinawa.  On June 8, the ship left Okinawa for 
her home port of Guam.  She then underwent a restricted yard 
availability period for two months.  These documents did not 
provide evidence to support that the claimed inservice 
stressors occurred.  But the JSRRC also stated that if the 
veteran was able to provide any further details, a search 
based on those details could be made.  

When the veteran testified that the sister ship that was hit 
in June or July 1970 might have been the U.S.S. Wickersham, 
another request was made to the JSRRC.  For the period during 
which the U.S.S. Pitkin County was in the Republic of 
Vietnam, the JSRRC looked for activity where another ship 
received mortar fire.  The September 2006 report stated that 
it was unable to obtain documentation of a ship named the 
U.S.S. Wickersham, but available records revealed that the 
U.S.S. Westchester County came under small arms and rocket 
fire on August 2, 1969.  The report also stated that the 
history of the U.S.S. Pitkin County did not mention that 
members assigned to it were involved in recovery tasks.  
Moreover, given the veteran's duty and unit assignments, the 
JSRRC was unable to verify that he was sent aboard a ship (to 
include  the U.S.S. Westchester County) that was attacked in 
the Republic of Vietnam.  Thus, the available military 
records do not supply credible supporting evidence that any 
of his claimed inservice stressors occurred.  

Of course, the veteran is not limited to what evidence the VA 
can obtain.  At his local hearing in November 2003, he said 
that he would supply to VA the names of buddies that could 
verify his accounts.  The record does not reflect that he did 
so.   Neither did he submit any other corroborating evidence 
that the stressors occurred.  Since credible evidence to 
support that the claimed inservice stressor occurred is 
required in order to establish service connection for PTSD, 
and the record does not contain that supporting evidence, 
service connection is not warranted on this record. 

In response to the June 2007 supplemental statement of the 
case, the veteran asks how it is possible that with ample 
evidence in the record that he has been diagnosed with PTSD 
based on his military experiences, his claim for service 
connection can nevertheless be denied.  The Board points out 
that a diagnosis of PTSD (that must meet the criteria of 
38 C.F.R. § 4.125) is only one of three requirements for 
service connection for PTSD as identified in 38 C.F.R. 
§ 3.304(f).  As discussed above, a separate requirement is 
that the record contain credible supporting evidence that the 
claimed inservice stressors occurred.  38 C.F.R. § 3.304(f).  
In this regard, the veteran also asserts that it is unfair to 
deny him service connection because he can not remember 
details of these events.  But without those details, VA 
cannot help him find credible supporting evidence that the 
claimed stressors occurred.  And since he presented no such 
evidence himself, that requirement is not met on this record.  
Accordingly, service connection for PTSD cannot be granted.  

B.  Combat stressor

In some limited circumstances, the regulations provide that 
there is no need for credible supporting evidence that the 
claimed inservice stressors occurred.  38 C.F.R. 
§ 3.303(f)(1) to (3).  If the veteran was a prisoner of war 
and the claimed stressor is related to the prisoner-of-war 
experience, there are circumstances under which the veteran's 
lay testimony alone may establish the occurrence of the 
claimed inservice stressor.  38 C.F.R. § 3.303(f)(2).  And if 
the PTSD claim is based on an inservice personal assault, 
special rules exist for the corroboration of the claimed 
inservice assault stressor.  38 C.F.R. § 3.303(f)(3).  Since 
the veteran's claim is not based on those particular 
stressors, those rules do not apply here.  

But the regulations also provide a special rule for 
establishing an inservice stressor when the claim is based on 
combat-related stressors.  38 C.F.R. § 3.303(f)(1).  The 
veteran's lay testimony, alone, may establish the occurrence 
of the claimed inservice stressor if the evidence establishes 
the following four requirements:  (1) the veteran engaged in 
combat with the enemy; (2) the claimed stressor is related to 
that combat; (3) the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service; and (4) there is an absence of clear and convincing 
evidence to the contrary.  38 C.F.R. § 3.303(f)(1).  Those 
requirements are not established on this record.  

Here, the veteran testified that he engaged in combat and he 
provided inservice stressors that were related to that 
combat.  It is not necessary to address the credibility of 
those statements because the other two requirements for the 
special evidentiary rule are clearly not met on this record.  

The veteran's claimed inservice stressors are not consistent 
with the circumstances or the veteran's service and there is 
evidence that the claimed stressors did not occur.  Although 
he was assigned to a ship that engaged in combat cargo 
operations, his DD Form 214 shows his military occupational 
specialty as a laundering occupation.  His March 1970 
performance evaluation shows that during the period from 
September 1969 to March 1970, he worked in the ship's laundry 
and was in charge of the ship's store.  And while his station 
at general quarters was 1st Loader Mt 46 and his sea detail 
station was fantail, there is no objective evidence that the 
veteran would have been on deck during combat engagements, if 
any, let alone responsible for firing a mounted weapon.  
Nothing in his evaluation for the period of September 1969 to 
March 1970 addresses any responsibilities for firing weapons, 
for cleaning body parts, or for any combat-related actions on 
his part.  

Moreover, with respect to the stressor based on a sister ship 
taking fire ahead of the veteran's ship, the military records 
received show that at the time identified by the veteran, the 
U.S.S. Pitkin Country was involved redeploying some Marine 
troops to Okinawa and thereafter returned to its home port of 
Guam where it underwent two months of restricted yard 
availability.  Since the claimed inservice stressors are not 
consistent with the circumstances of the veteran's service 
and there is evidence that the claimed stressors did not 
occur, the special evidentiary rule of 38 C.F.R. 
§ 3.303(f)(1) is not applicable here.  

Nor does the reasonable doubt doctrine apply here.  When 
there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Here, there is no evidence at all that corroborates 
the veteran's claimed inservice stressors.  Thus, there is no 
reasonable doubt to resolve.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990) (benefit of the doubt rule inapplicable when 
the preponderance of the evidence is against the claim).  

III.  Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide, 
and (4) VA must ask the claimant to provide VA with any 
evidence in his or her possession that pertains to the claim.  
38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Dingess v. Nicholson, 19 
Vet. App. 473 (2006), also held that, as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim.  Notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The August 2001 letter did not meet all the requirements for 
notice before the July 2002 decision that denied the claim to 
reopen or the April 2003 decision that reopened the claim but 
denied service connection.  But those defects were cured by 
the March 2007 notice that was sent to the veteran well 
before the claim was readjudicated in the June 2007 
supplemental statement of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (a statement of 
the case or a supplemental statement of the case can be 
considered a readjudication of a claim after the issuance of 
proper notice); see also Mayfield v. Nicholson, 20 Vet. App. 
537, 541-42 (2006).  The RO's March 2007 letter described the 
evidence necessary to substantiate a claim for service 
connection, identified what evidence VA had collected and was 
collecting, requested the veteran to send in particular 
documents and information, identified what evidence might be 
helpful in establishing his claim, invited the veteran to 
send VA whatever evidence he had in his possession pertaining 
to his claim, and addressed what evidence was necessary with 
respect to the rating criteria or the effective date of an 
award for service connection.  Accordingly, VA met its duty 
to provide notice to the veteran.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining service medical records, service personnel records, 
and VA treatment records, by conducting a medical 
examination, and by providing the veteran with the 
opportunity to present sworn testimony at a personal hearing.  

The veteran asserts that the Board's October 2005 remand 
order was not complied with because the case was adjudicated 
by the AMC rather than the RO.  If remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to insure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998) (a remand by the Board confers on the appellant, 
as a matter of law, a right to compliance with the remand 
instructions).  But the Board's October 2005 decision 
specifically remanded the case to the RO via the AMC.  
Through the AMC's actions in completing each of the 
requirements of the remand order, the veteran's right to 
compliance was fulfilled.  


ORDER

New and material evidence has been received, and the claim of 
entitlement to service connection for PTSD is reopened.  To 
this extent, the appeal is granted.   

Service connection for PTSD is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


